Name: Regulation (EEC) No 2731/75 of the Council of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize and durum wheat
 Type: Regulation
 Subject Matter: plant product;  consumption;  prices
 Date Published: nan

 Avis juridique important|31975R2731Regulation (EEC) No 2731/75 of the Council of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize and durum wheat Official Journal L 281 , 01/11/1975 P. 0022 - 0029 Finnish special edition: Chapter 3 Volume 6 P. 0162 Greek special edition: Chapter 03 Volume 13 P. 0179 Swedish special edition: Chapter 3 Volume 6 P. 0162 Spanish special edition: Chapter 03 Volume 9 P. 0034 Portuguese special edition Chapter 03 Volume 9 P. 0034 ++++( 1 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . ( 2 ) OPINION DELIVERED ON 16 OCTOBER 1975 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 3 ) OJ NO 279 , 18 . 11 . 1967 , P . 2 . ( 4 ) OJ NO L 100 , 28 . 4 . 1969 , P . 8 . REGULATION ( EEC ) NO 2731/75 OF THE COUNCIL OF 29 OCTOBER 1975 FIXING STANDARD QUALITIES FOR COMMON WHEAT , RYE , BARLEY , MAIZE AND DURUM WHEAT THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF ; HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2727/75 ( 1 ) OF 29 OCTOBER 1975 ON THE COMMON ORGANIZATION OF THE MARKET IN CEREALS , AND IN PARTICULAR ARTICLE 2 ( 4 ) THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) ; WHEREAS THE COMMON PRICES FOR COMMON WHEAT , RYE , BARLEY , MAIZE AND DURUM WHEAT MUST BE FIXED WITH REFERENCE TO SPECIFIC STANDARD QUALITIES ; WHEREAS THESE SHOULD CORRESPOND AS FAR AS POSSIBLE TO THE AVERAGE QUALITIES OF THOSE CEREALS HARVESTED WITHIN THE COMMUNITY ; WHEREAS THE STANDARD QUALITIES WERE FIXED BY COUNCIL REGULATION NO 865/67/EEC ( 3 ) OF 14 NOVEMBER 1967 ; WHEREAS THE DEFINITIONS CONTAINED IN THAT REGULATION OF MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY HAVE BEEN DIFFICULT TO APPLY ; WHEREAS THEY SHOULD THEREFORE BE MADE MORE SPECIFIC AND , MOREOVER , THE METHODS OF DETERMINING SUCH MATTER AND THE MOISTURE CONTENT SHOULD BE SUPPLEMENTED AND HARMONIZED , HAS ADOPTED THIS REGULATION : ARTICLE 1 THE STANDARD QUALITY FOR WHICH THE TARGET PRICE AND THE INTERVENTION PRICES FOR COMMON WHEAT ARE FIXED IS DEFINED AS FOLLOWS : ( A ) COMMON WHEAT OF A SOUND AND FAIR MARKETABLE QUALITY , FREE FROM ABNORMAL SMELL AND LIVE PESTS , OF A COLOUR PROPER TO THIS CEREAL AND OF A QUALITY CORRESPONDING TO THE AVERAGE QUALITY OF COMMON WHEAT HARVESTED UNDER NORMAL CONDITIONS IN THE COMMUNITY ; ( B ) MOISTURE CONTENT : 16 % ; ( C ) TOTAL PERCENTAGE OF MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY : 5 % , OF WHICH : - PERCENTAGE OF BROKEN GRAINS : 2 % , - PERCENTAGE OF GRAIN IMPURITIES : 1.5 % ( " GRAIN IMPURITIES " MEANS SHRIVELLED GRAINS , GRAINS OF OTHER CEREALS , GRAINS DAMAGED BY PESTS AND GRAINS SHOWING DISCOLORATION OF THE GERM ) , - PERCENTAGE OF SPROUTED GRAINS : 1 % , - PERCENTAGE OF MISCELLANEOUS IMPURITIES : 0.5 % ( " MISCELLANEOUS IMPURITIES " CONSIST OF WEED SEEDS , DAMAGED GRAINS , EXTRANEOUS MATTER , HUSKS , ERGOT , DECAYED GRAINS , DEAD INSECTS AND FRAGMENTS OF INSECTS ) ; ( D ) SPECIFIC WEIGHT : 75 KILOGRAMMES PER HECTOLITRE . ARTICLE 2 THE STANDARD QUALITY FOR WHICH THE TARGET PRICE AND THE INTERVENTION PRICE FOR RYE ARE FIXED IS DEFINED AS FOLLOWS : ( A ) RYE OF A SOUND AND FAIR MARKETABLE QUALITY , FREE FROM ABNORMAL SMELL AND LIVE PESTS , OF A COLOUR PROPER TO THIS CEREAL AND OF A QUALITY CORRESPONDING TO THE AVERAGE QUALITY OF RYE HARVESTED UNDER NORMAL CONDITIONS IN THE COMMUNITY ; ( B ) MOISTURE CONTENT : 16 % ; ( C ) TOTAL PERCENTAGE OF MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY : 5 % , OF WHICH : - PERCENTAGE OF BROKEN GRAINS : 2 % , - PERCENTAGE OF GRAIN IMPURITIES : 1.5 % ( " GRAIN IMPURITIES " MEANS SHRIVELLED GRAINS , GRAINS OF OTHER CEREALS AND GRAINS DAMAGED BY PESTS ) , - PERCENTAGE OF SPROUTED GRAINS : 1 % , - PERCENTAGE OF MISCELLANEOUS IMPURITIES : 0.5 % ( " MISCELLANEOUS IMPURITIES " CONSIST OF WEED SEEDS , DAMAGED GRAINS , EXTRANEOUS MATTER , HUSKS , ERGOT , DEAD INSECTS AND FRAGMENTS OF INSECTS ) ; ( D ) SPECIFIC WEIGHT : 71 KILOGRAMMES PER HECTOLITRE . ARTICLE 3 THE STANDARD QUALITY FOR WHICH THE TARGET PRICE AND THE INTERVENTION PRICE FOR BARLEY ARE FIXED IS DEFINED AS FOLLOWS : ( A ) BARLEY OF A SOUND AND FAIR MARKETABLE QUALITY , FREE FROM ABNORMAL SMELL AND LIVE PESTS , OF A COLOUR PROPER TO THIS CEREAL AND OF A QUALITY CORRESPONDING TO THE AVERAGE QUALITY OF BARLEY HARVESTED UNDER NORMAL CONDITIONS IN THE COMMUNITY ; ( B ) MOISTURE CONTENT : 16 % ; ( C ) TOTAL PERCENTAGE OF MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY : 4 % , OF WHICH : - PERCENTAGE OF GRAIN IMPURITIES : 2 % ( " GRAIN IMPURITIES " MEANS SHRIVELLED GRAINS , GRAINS OF OTHER CEREALS AND GRAINS DAMAGED BY PESTS ) , - PERCENTAGE OF SPROUTED GRAINS : 1 % , - PERCENTAGE OF MISCELLANEOUS IMPURITIES : 1 % ( " MISCELLANEOUS IMPURITIES " CONSIST OF WEED SEEDS , DAMAGED GRAINS , EXTRANEOUS MATTER , HUSKS , DEAD INSECTS AND FRAGMENTS OF INSECTS ) ; ( D ) SPECIFIC WEIGHT : 67 KILOGRAMMES PER HECTOLITRE . ARTICLE 4 THE STANDARD QUALITY FOR WHICH THE TARGET PRICE AND THE INTERVENTION PRICE FOR MAIZE ARE FIXED IS DEFINED AS FOLLOWS : ( A ) MAIZE OF A SOUND AND FAIR MARKETABLE QUALITY , FREE FROM ABNORMAL SMELL AND LIVE PESTS ; ( B ) MOISTURE CONTENT : 15 % ; ( C ) TOTAL PERCENTAGE OF MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY : 8 % , OF WHICH : - PERCENTAGE OF BROKEN GRAINS : 2 % ( " BROKEN GRAINS " MEANS PIECES OF GRAIN OR GRAINS WHICH PASS THROUGH A SIEVE WITH A CIRCULAR MESH 4.5 MILLIMETRES IN DIAMETER ) , - PERCENTAGE OF GRAIN IMPURITIES : 4 % ( " GRAIN IMPURITIES " MEANS GRAINS OF OTHER CEREALS , GRAINS DAMAGED BY PESTS AND GRAINS OF ABNORMAL COLORATION , THE LATTER BEING GRAINS WHICH HAVE ACQUIRED THROUGH HEATING A DARKISH BROWN COLOUR ON A FAIRLY SUBSTANTIAL PART OF THE TEGUMENT AND OF THE KERNEL AND ARE NOT DAMAGED GRAINS ) , - PERCENTAGE OF SPROUTED GRAINS : 1 % , - PERCENTAGE OF MISCELLANEOUS IMPURITIES : 1 % ( " MISCELLANEOUS IMPURITIES " CONSIST OF WEED SEEDS , DAMAGED GRAINS , EXTRANEOUS MATTER , HUSKS , DEAD INSECTS AND FRAGMENTS OF INSECTS ) . ARTICLE 5 THE STANDARD QUALITY FOR WHICH THE TARGET PRICE , THE INTERVENTION PRICE AND THE GUARANTEED MINIMUM PRICE FOR DURUM WHEAT ARE FIXED IS DEFINED AS FOLLOWS : ( A ) DURUM WHEAT OF A SOUND AND FAIR MARKETABLE QUALITY , FREE FROM ABNORMAL SMELL AND LIVE PESTS , DRY , AMBER YELLOW TO BROWN IN COLOUR , WITH A VITREOUS SECTION OF TRANSLUCENT , HORNY APPEARANCE AND OF A QUALITY CORRESPONDING TO THE AVERAGE QUALITY OF DURUM WHEAT HARVESTED UNDER NORMAL CONDITIONS IN THE COMMUNITY ; ( B ) TOTAL PERCENTAGE OF MATTER OTHER THAN DURUM WHEAT GRAINS OF UNIMPAIRED QUALITY : 24.5 % , OF WHICH : - PERCENTAGE OF DURUM WHEAT GRAINS WHICH HAVE WHOLLY OR PARTLY LOST THEIR VITREOUS ASPECT ( MITADINE ) AND COMMON WHEAT GRAINS : 20 % , OF WHICH NOT MORE THAN 4 % OF COMMON WHEAT GRAINS , - PERCENTAGE OF BROKEN GRAINS : 2 % , - PERCENTAGE OF GRAIN IMPURITIES : 1.5 % ( " GRAIN IMPURITIES " MEANS SHRIVELLED GRAINS , GRAINS OF CEREALS OTHER THAN DURUM WHEAT AND COMMON WHEAT , GRAINS DAMAGED BY PESTS , GRAIN , IN WHICH THE GERM IS DISCOLOURED OR MOULED GRAINS ) , - PERCENTAGE OF SPROUTED GRAINS : 0.5 % , - PERCENTAGE OF MISCELLANEOUS IMPURITIES : 0.5 % ( " MISCELLANEOUS IMPURITIES " CONSIST OF WEED SEEDS , DAMAGED GRAINS , EXTRANEOUS MATTER , HUSKS , ERGOT , DECAYED GRAINS , DEAD INSECTS AND FRAGMENTS OF INSECTS ) ; ( C ) SPECIFIC WEIGHT : 78 KILOGRAMMES PER HECTOLITRE . ARTICLE 6 FOR THE PURPOSE APPLYING THIS REGULATION : ( A ) THE MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY IS DEFINED IN ANNEX I A , SAVE AS OTHERWISE DEFINED IN THIS REGULATION , AND IS DETERMINED ACCORDING TO THE METHOD LAID DOWN IN ANNEX I B ; ( B ) MOISTURE CONTENT SHALL BE DETERMINED BY REFERENCE TO THE METHOD SHOWN IN ANNEX II ; ( C ) THE METHOD FOR DETERMINED " MITADINE " DURUM WHEAT GRAINS SHALL BE DETERMINED ACCORDING TO THE PROCEDURE LAID DOWN IN ARTICLE 26 OF REGULATION ( EEC ) NO 2727/75 . ARTICLE 7 1 . COUNCIL REGULATION ( EEC ) NO 768/69 ( 4 ) OF 22 APRIL 1969 FIXING STANDARD QUALITIES FOR COMMON WHEAT , RYE , BARLEY , MAIZE AND DURUM WHEAT , IS HEREBY REPEALED . 2 . REFERENCES TO THE REGULATION REPEALED BY VIRTUE OF PARAGRAPH 1 SHALL BE CONSTRUED AS REFERENCES TO THIS REGULATION . ARTICLE 8 THIS REGULATION SHALL ENTER INTO FORCE ON 1 NOVEMBER 1975 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT LUXEMBOURG , 29 OCTOBER 1975 . FOR THE COUNCIL THE PRESIDENT G . MARCORA ANNEX I A . MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY 1 . BROKEN GRAINS : ALL GRAINS OF WHICH ENDOSPERM IS PARTIALLY UNCOVERED SHALL BE CONSIDERED AS BROKEN GRAINS . GRAINS DAMAGED BY THRESHING AND GRAINS FROM WHICH THE GERM HAS BEEN REMOVED ALSO BELONG TO THIS GROUP . THIS DEFINITION DOES NOT APPLY TO MAIZE . 2 . GRAIN IMPURITIES : ( A ) SHRIVELLED GRAINS : GRAINS WHICH , AFTER ELIMINATION FROM THE SAMPLE OF ALL OTHER MATTER REFERRED TO IN THIS ANNEX , PASS THROUGH SIEVES WITH APERTURES OF THE FOLLOWING DIMENSIONS : COMMON WHEAT 2 MILLIMETRES , RYE 1.8 MILLIMETRES , DURUM WHEAT 1.9 MILLIMETRES , BARLEY 2.2 MILLIMETRES , SHALL BE CONSIDERED AS SHRIVELLED GRAINS . IN ADDITION , GRAINS DAMAGED BY FROST AND UNRIPE GRAINS ( GREEN ) BELONG TO THIS GROUP . ( B ) OTHER CEREALS : " OTHER CEREALS " MEANS ALL GRAINS WHICH DO NOT BELONG TO THE SPECIES OF GRAIN SAMPLED . IN THE CASE OF A SAMPLE OF DURUM WHEAT , ALL COMMON WHEAT GRAINS EXCEEDING 4 % SHALL COUNT AS " OTHER CEREALS " . ( C ) GRAINS DAMAGED BY PESTS : GRAINS DAMAGED BY PESTS ARE THOSE WHICH HAVE BEEN NIBBLED . BUG-RIDDEN GRAINS ALSO BELONG TO THIS GROUP . ( D ) GRAINS IN WHICH THE GERM IS DISCOLOURED AND MOTTLED GRAINS : GRAINS IN WHICH THE GERM IS DISCOLOURED ARE THOSE OF WHICH THE TEGUMENT IS COLOURED BROWN TO BROWNISH BLACK AND OF WHICH THE GERM IS NORMAL AND NOT SPROUTING . FOR COMMON WHEAT , GRAINS IN WHICH THE GERM IS DISCOLOURED SHALL BE DISREGARDED UP TO 8 % . FOR DURUM WHEAT , GRAINS WHICH SHOW A BROWN TO BROWNISH BLACK DISCOLORATION ELSEWHERE THAN ON THE GERM ITSELF SHALL BE CONSIDERED AS MOTTLED GRAINS . 3 . SPROUTED GRAINS : SPROUTED GRAINS ARE THOSE IN WHICH THE RADICLE OR PLUMULE IS CLEARLY VISIBLE TO THE NAKED EYE . HOWEVER , ACCOUNT MUST BE TAKEN OF THE GENERAL APPEARANCE OF THE SAMPLE WHEN ITS CONTENT , OF SPROUTED GRAINS IS ASSESSED . IN SOME KINDS OF CEREALS THE GERM IS PROTUBERANT , E.G . IN DURUM WHEAT , AND THE GERM TEGUMENT SPLITS WHEN THE BATCH OF CEREALS IS SHAKEN . THESE GRAINS RESEMBLE SPROUTED GRAINS BUT MUST NOT BE INCLUDED IN THAT GROUP . SPROUTED GRAINS ARE ONLY THOSE WHERE THE GERM HAS UNDERGONE CLEARLY VISIBLE CHANGES WHICH MAKE IT EASY TO DISTINGUISH THE SPROUTED GRAIN FROM THE NORMAL GRAIN . 4 . MISCELLANEOUS IMPURITIES ( SCHWARZBESATZ ) : ( A ) WEED SEEDS ( B ) DAMAGED GRAINS : DAMAGED GRAINS ARE THOSE RENDERED UNFIT FOR HUMAN CONSUMPTION AND , AS REGARDS FEED GRAIN , FOR CONSUMPTION BY CATTLE , OWING TO PUTREFACTION , MILDEW , OR BACTERIAL OR OTHER CAUSES . GRAINS WHICH HAVE DETERIORATED THROUGH SPONTANEOUS GENERATION OF HEAT ALSO BELONG TO THIS GROUP ; THESE " HEATED " OR " SMUTTY " GRAINS ARE FULLY GROWN GRAINS IN WHICH THE TEGUMENT IS COLOURED GREYISH BROWN TO BLACK , WHILE THE CROSS-SECTION OF THE KERNEL IS COLOURED YELLOWISH GREY TO BROWNISH BLACK . GRAINS ATTACKED BY WHEAT-MIDGE SHALL BE CONSIDERED AS DAMAGED GRAINS ONLY WHEN MORE THAN HALF THE SURFACE OF THE GRAIN IS COLOURED GREY TO BLACK AS A RESULT OF SECONDARY CRYPTOGAMIC ATTACK . WHERE DISCOLORATION COVERS LESS THEN HALF THE SURFACE OF THE GRAIN , THE LATTER MUST BE CLASSED WITH GRAINS DAMAGED BY PESTS . ( C ) EXTRANEOUS MATTER : ALL MATTER IN A SAMPLE OF CEREALS RETAINED BY A SIEVE WITH APERTURES OF 3.5 MILLIMETRES ( WITH THE EXCEPTION OF GRAINS OF OTHER CEREALS AND PARTICULARLY LARGE GRAINS OF THE BASIC CEREAL ) AND THAT PASSING THROUGH A SIEVE WITH APERTURES OF 1 MILLIMETRE SHALL BE CONSIDERED AS EXTRANEOUS MATTER . ALSO INCLUDED IN THIS GROUP ARE STONES , SAND , FRAGMENTS OF STRAW AND OTHER IMPURITIES IN THE SAMPLES WHICH PASS THROUGH A SIEVE WITH APERTURES OF 3.5 MILLIMETRES AND ARE RETAINED BY A SIEVE WITH APERTURES OF 1 MILLIMETRE . THIS DEFINITION DOES NOT APPLY TO MAIZE . FOR THAT CEREAL , ALL MATTER IN A SAMPLE WHICH PASSES THROUGH A SIEVE WITH APERTURES OF 1 MILLIMETRE , AS WELL AS ALL THE IMPURITIES MENTIONED IN THE PRECEDING SUBPARAGRAPH , MUST BE CONSIDERED AS EXTRANEOUS MATTER . ( D ) HUSKS ( FOR MAIZE : COB FRAGMENTS ) ( E ) ERGOT ( F ) DECAYED GRAINS ( G ) DEAD INSECTS AND FRAGMENTS OF INSECTS 5 . LIVE PESTS B . STANDARD METHOD FOR DETERMINING MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY 1 . FOR COMMON WHEAT , DURUM WHEAT , RYE AND BARLEY , AN AVERAGE SAMPLE OF 250 GRAMMES IS PASSED THROUGH TWO SIEVES , ONE WITH APERTURES OF 3.5 MILLIMETRES AND THE OTHER WITH APERTURES OF 1 MILLIMETRE , FOR HALF A MINUTE EACH . IN ORDER TO ENSURE CONSTANT SIFTING , IT IS ADVISABLE TO USE A MECHANICAL SIEVE , E.G . A VIBRATING TABLE WITH FITTED SIEVES . THE MATTER RETAINED BY THE SIEVE WITH APERTURES OF 3.5 MILLIMETRES AND THAT PASSING THROUGH THE SIEVE WITH APERTURES OF 1 MILLIMETRE MUST BE WEIGHED TOGETHER AND CONSIDERED AS EXTRANEOUS MATTER . WHERE THE MATTER RETAINED BY THE SIEVE WITH APERTURES OF 3.5 MILLIMETRES INCLUDES PARTS OF THE " OTHER CEREALS " GROUP OR PARTICULARLY LARGE GRAINS OF THE BASIC CEREAL , THOSE PARTS OR GRAINS SHALL BE RETURNED TO THE SIFTED SAMPLE . DURING SIFTING , IN THE SIEVE WITH APERTURES OF 1 MILLIMETRE , A CLOSE CHECK MUST BE MADE FOR LIVE PESTS . FROM THE SIFTED SAMPLE , A SAMPLE OF 50 TO 100 GRAMMES SHALL BE TAKEN USING A SEPARATOR . THIS PARTIAL SAMPLE MUST BE WEIGHED . THEN , THIS PARTIAL SAMPLE SHOULD BE SPREAD OUT ON A TABLE WITH TWEEZERS OR A HORN SPATULA AND BROKEN GRAINS , OTHER CEREALS , SPROUTED GRAINS , GRAINS DAMAGED BY PESTS , GRAINS DAMAGED BY FROST , GRAINS IN WHICH THE GERM IS DISCOLOURED , MOTTLED GRAINS , WEED SEEDS , ERGOTS , DAMAGED GRAINS , DECAYED GRAINS , HUSKS AND LIVE PESTS AND DEAD INSECTS MUST BE EXTRACTED . WHERE THE PARTIAL SAMPLE INCLUDES GRAINS STILL IN THE HUSK , THEY SHALL BE HUSKED BY HAND , THE HUSKS SO OBTAINED BEING CONSIDERED AS PIECES OF HUSKS . STONES , SAND AND FRAGMENTS OF STRAW SHALL BE CONSIDERED AS EXTRANEOUS MATTER . THE PARTIAL SAMPLE SHALL BE SIFTED FOR HALF A MINUTE IN A SIEVE WITH APERTURES OF 2 MILLIMETRES FOR COMMON WHEAT , 1.8 MILLIMETRES FOR DURUM WHEAT AND 2.2 MILLIMETRES FOR BARLEY . MATTER WHICH PASSES THROUGH THIS SIEVE SHALL BE CONSIDERED AS SHRIVELLED GRAIN . GRAINS DAMAGED BY FROST AND UNRIPE GREEN GRAINS BELONG TO THE " SHRIVELLED GRAINS " GROUP . 2 . FOR MAIZE , AN AVERAGE SAMPLE OF 500 GRAMMES IS SHAKEN FOR HALF A MINUTE IN A SIEVE WITH APERTURES OF 1 MILLIMETRE . CHECK FOR LIVE PESTS AND DEAD INSECTS . USING TWEEZERS OR A HORN SPATULA , EXTRACT FROM THE MATTER RETAINED BY THE SIEVE WITH APERTURE OF 1 MILLIMETRE , STONES , SAND , FRAGMENTS OF STRAW AND OTHER EXTRANEOUS MATTER . ADD THE EXTRANEOUS MATTER THUS EXTRACTED TO THE MATTER WHICH HAS PASSED THROUGH THE SIEVE WITH APERTURES OF 1 MILLIMETRE AND WEIGH THEM TOGETHER . USING A SEPARATOR , PREPARE A SAMPLE OF 100 TO 200 GRAMMES FROM THE SAMPLE PASSED THROUGH THE SIEVE . WEIGH THIS PARTIAL SAMPLE . SPREAD IT OUT IN A THIN LAYER ON A TABLE . USING TWEEZERS OR A HORN SPATUAL , EXTRACT THE PIECES OF OTHER CEREALS , GRAIN DAMAGED BY PESTS , GRAINS DAMAGED BY FROST , SPROUTED GRAINS , WEED SEEDS , DAMAGED GRAINS , HUSKS , LIVE PESTS AND DEAD INSECTS . NEXT , PASS THIS PARTIAL SAMPLE THROUGH A SIEVE WITH A 4.5 MILLIMETRE ROUND MESH . MATTER WHICH PASSES THROUGH THIS SIEVE SHALL BE CONSIDERED AS BROKEN GRAINS . 3 . GROUPS OF MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY , DETERMINED ACCORDING TO THE METHODS REFERRED TO IN 1 AND 2 , THE PERCENTAGES OF WHICH ARE LAID DOWN IN ARTICLE 1 TO 5 , MUST BE WEIGHED VERY CAREFULLY TO THE NEAREST 0.01 GRAMMES AND DISTRIBUTED ACCORDING TO PERCENTAGE OVER THE AVERAGE SAMPLE . THE PARTICULARS ENTERED IN THE ANALYSES REPORT SHALL BE TO THE NEAREST 0.1 % . CHECK FOR LIVE PESTS . AS A GENERAL RULE , TWO ANALYSES MUST BE MADE FOR EACH SAMPLE . THEY MUST NOT DIFFER BY MORE THAN 10 % IN RESPECT OF THE TOTAL OF THE ABOVEMENTIONED MATTER . 4 . THE APPARATUS TO BE USED FOR THE OPERATIONS REFERRED TO IN 1 , 2 AND 3 IS AS FOLLOWS : ( A ) SAMPLE SEPARATOR , E.G . A CONICAL OR GROOVED APPARATUS ; ( B ) PRECISION OR ASSAY BALANCE ; ( C ) SIEVES WITH APERTURES OF 1 MILLIMETRE , 1.8 MILLIMETRES , 1.9 MILLIMETRES , 2 MILLIMETRES , 2.2 MILLIMETRES , AND 3.5 MILLIMETRES AND A SIEVE WITH A 4.5 MILLIMETRE ROUND MESH . THE SIEVES MAY BE FITTED TO A VIBRATING TABLE . ANNEX II STANDARD METHOD OF TESTING FOR MOISTURE CONTENT 1 . PRINCIPLE : THE PRODUCT IS DRIED AT A TEMPERATURE OF 130 TO 133 * C , UNDER NORMAL ATMOSPHERIC PRESSURE , FOR A PERIOD OF TIME FIXED BY RULE OF THUMB ACCORDING TO THE SIZE OF THE PARTICLES . 2 . FIELD OF APPLICATION : THIS DRYING METHOD APPLIES TO CEREALS CRUSHED INTO PARTICLES OF WHICH AT LEAST 50 % PASS THROUGH A SIEVE WITH 0.5 MILLIMETRE MESH AND LEAVE NOT MORE THAN 10 % RESIDUE ON THE SIEVE WITH A 1 MILLIMETRE ROUND MESH . IT ALSO APPLIES TO FLOUR . 3 . APPARATUS : PRECISION BALANCE . CRUSHER MADE OF A MATERIAL WHICH DOES NOT ABSORB MOISTURE , IS EASY TO CLEAN , ENABLES CRUSHING TO BE EFFECTED QUICKLY AND EVENLY WITHOUT OVERHEATING , LIMITS CONTACT WITH THE OUTSIDE AIR TO THE MINIMUM , AND MEETS THE REQUIREMENTS MENTIONED IN 2 ( E.G . A DETACHABLE ROLLER MILL ) . RECEPTACLE MADE OF NON-CORRODIBLE METAL OR GLASS , FITTED WITH A GROUND LID ; WORKING SURFACE ALLOWING DISTRIBUTION OF THE TEST SAMPLE AT 0.3 GRAMMES PER SQUARE CENTIMETRE . ELECTRICALLY HEATED ISOTHERMIC HEATING CHAMBER , SET AT A TEMPERATURE OF 130 TO 133 * C ( 1 ) , HAVING ADEQUATE VENTILATION ( 2 ) . DRYER WITH A METAL OR , FAILING METAL , PORCELAIN PLATE , THICK , PERFORATED , CONTAINING SILICA GEL IMPREGNATED WITH COBALT CHLORIDE OR ANY OTHER SUITABLE DEHYDRATOR . 4 . METHOD : ( A ) DRYING : WEIGH AT LEAST 5 GRAMMES OF THE CRUSHED SUBSTANCE IN THE PRE-WEIGHED RECEPTABLE . PLACE THE RECEPTABLE IN A HEATING CHAMBER HEATED TO 130 * C . TO PREVENT TOO GREAT A DROP IN TEMPERATURE THE RECEPTACLE MUST BE INTRODUCED IN AS SHORT A TIME AS POSSIBLE . LEAVE TO DRY FOR TWO HOURS AFTER THE HEATING CHAMBER REGAINS A TEMPERATURE OF 130 * C . REMOVE THE RECEPTACLE FROM THE HEATING CHAMBER , QUICKLY REPLACE THE LID , LEAVE TO COOL FOR 30 TO 45 MINUTES IN A DRYER AND WEIGH ( WEIGHING MUST BE ACCURATE TO 1 MILLIGRAMME ) . ( B ) PRE-DRYING : GRAINS WITH A MOISTURE CONTENT HIGHER THAN 17 % MUST BE PRE-DRIED AS FOLLOWS : WEIGH 50 GRAMMES OF UNGROUND GRAIN IN A SUITABLE RECEPTACLE ( E.G . A 20 BY 12 CENTIMETRE ALUMINIUM PLATE WITH A 0.5 CENTIMETRE RIM ) , LEAVE TO DRY IN A HEATING CHAMBER FOR SEVEN TO TEN MINUTES AT A TEMPERATURE OF 130 * C , REMOVE FROM THE HEATING CHAMBER , LEAVE THE GRAINS UNCOVERED TO COOL IN THE LABORATORY FOR TWO HOURS AND WEIGH ( WEIGHING MUST BE ACCURATE TO 10 MILLIGRAMMES ) . CRUSH THE PARTIALLY DRIED GRAINS AND DETERMINE THE REMAINING MOISTURE CONTENT AS DESCRIBED IN ( A ) . 5 . METHOD OF CALCULATION AND FORMULAE : ( SEE O.J . NO L 281 OF 1 . 11 . 75 ) 6 . ACCURACY OF TEST : THE DIFFERENCE BETWEEN TWO TESTS MADE ON THE SAME SAMPLE MUST NOT EXCEED MORE OR LESS 0.1 % OF MOISTURE . ( 1 ) AIR TEMPERATURES INSIDE THE HEATING CHAMBER . ( 2 ) ITS HEATING CAPACITY SHOULD BE SUCH THAT , WHEN IT HAS BEEN PRE-SET TO 131 * C , THAT TEMPERATURE CAN BE REGAINED IN LESS THAN 45 MINUTES AFTER THE MAXIMUM NUMBER OF TEST SAMPLES HAVE BEEN PLACED IN THE CHAMBER TO DRY SIMULTANEOUSLY , VENTILATION SHOULD BE SUCH THAT , WHEN ALL TEST SAMPLES OF COMMON WHEAT IT CAN HOLD ARE DRIED FOR TWO HOURS , THE RESULTS DIFFER BY NO MORE THAT 0.15 % FROM THE RESULTS OBTAINED AFTER DRYING FOR FOUR HOURS .